POLLOCK, J.,
dissenting.
For two school years, 1976-77 and 1977-78, plaintiff was employed by Ewing District (Ewing) to teach in an optional special education program, “Project Child,” which was funded by the state and federal governments. Ewing did not provide any financial support from its current expense budget, and students outside Ewing participated in the program. In 1977, the Mercer County Board of Chosen Freeholders created Mercer County Special Services School District (County District) for the education of handicapped children, and Ewing discontinued “Project Child” at the end of the 1977-78 school year.
The County District entered into a contract with plaintiff for two school years, 1978-79 and 1979-80, at the end of which it terminated her employment. The majority reasons that plaintiffs two years with Ewing must be added to her two years of employment with the County District and concludes that she is a tenured teacher of that district. The effect of that decision is to compel the County District to grant tenure to plaintiff, although the County District determined two years after first employing her that it did not wish to continue her employment. *426In reaching its conclusion, the majority hinges its decision on N.J.S.A. 18A:28-16, which provides for the preservation of tenure rights when a board under the jurisdiction of the commissioner “shall undertake the operation of any school previously operated by a school district in this State * * Crucial to the majority decision is the determination that “Project Child” is a “school,” the operation of which was undertaken by the County District.
Neither the administrative law judge, who found that plaintiff could not tack her years of service with Ewing to the years served with the County District, nor the commissioner, who set aside the judge’s decision, determined whether “Project Child” was a “school.” The Appellate Division, however, disagreed with the conclusion that “Project Child” was a school as did the State Board of Education. So do we.
As the Appellate Division explained in its unreported decision:
Petitioner argues that the term ‘school,’ as that word is used in the phrase ‘any school previously operated by a school district’ in N.J.S.A. 18A:28-16, means ‘program’ as well. The Administrative Law Judge thought not and the Board thought not. We think not also. This is in part because we are permitted to accord deference to the interpretation of the law applied by the administrative agency affected. The Passaic Daily News v. Blair, 63 N.J. 474, 484 (1973). But see Mayflower Securities, supra, 64 N.J. [85] at 93. This is also because to us intent is also apparent from the plain language of the statute. The Legislature, not at all without opportunity to expand the perimeters of the tenure grant, limited the expression and the context to the school situation, speaking in context, for instance, of the undertaking of ‘the operation of any school’ and ‘the agency assuming operational control of the school.’ Even without reference to the obvious meaning of the word ‘school,’ we observe that it is the institution that is ‘operated.’ It is much more likely that programs are administered rather than operated; Where a statute has a clearly expressed meaning, there is no room for construction or interpretation. [Slip op. at 3-4.]
As previously indicated, the majority resolves this matter under N.J.S.A. 18A:28-16 without reference to whether an agreement existed under N.J.S.A. 18A:28-6.1 between Ewing and the County District to continue “Project Child.” We find, however, that the requirements of N.J.S.A. 18A:28-6.1 are not satisfied.
*427The reason is that the County District never entered an agreement with Ewing with respect to “Project Child.”
As the State Board of Education found:
The Commissioner overruled the initial decision on the ground that the facts spelled out ‘a tacit understanding and agreement’ between Ewing and respondent that the program in which petitioner was employed was being transferred with Ewing’s cooperation to respondent’s district. In our view, the course of events did not establish an agreement of the type contemplated by N.J.S.A. 18A:28-6.1.
We further conclude that the majority misplaces its reliance on the Commissioner’s opinion in Stuermer v. Bd. of Educ. of the Special Services School Dist. of Bergen Cty., 1978 S.L.D. 628. In Stuermer, the teacher had acquired tenure with the Hackensack Board of Education by which she was employed in a required program for deaf pupils. When the Hackensack Board discontinued that program, the defendant Board assumed operation of the program. In the present case, the County District did not agree to assume operation of Ewing’s program, and plaintiff did not have tenure with Ewing. To the extent that Stuermer held the word “school” in N.J.S.A. 18A:28-16 to include a “program,” we believe the Commissioner erred. In reaching that conclusion, we note that the State Board of Education, which has the ultimate administrative responsibility, has not adopted the Commissioner’s misinterpretation.
Finally, we find the decision of the Appellate Division to be consistent with our later decision in Spiewak v. Rutherford Bd. of Educ., 90 N.J. 63 (1982), upon which the majority relies. Spiewak expressly recognizes that tenure is a legal right governed by statute rather than contract. The right to tenure ordinarily depends on service for three years with the same school district. See N.J.S.A. 18A:28-5. Thus, if a teacher has two years’ service with School District A and then is employed by School District B for two more years, the teacher does not acquire tenure. Unless a teacher’s service fits within an exception to the general rule, service with one school district may not be “tacked” on to service with another district. We find the *428majority opinion, which ignores these basic principles, to be flawed.
Although the right to tenure does not depend on the agreement between a school board and a teacher, a teacher must, nonetheless, satisfy the statutory requirements for tenure. Here, “Project Child” was not a “school” within the intendment of N.J.S.A. 18A:28-16 and, even if it were so viewed, the County District was not assigned the operation by Ewing and did not undertake the operation of “Project Child” from Ewing. Consequently, she does not satisfy the statutory requirements.
As Spiewak expressly recognizes, “the tenure statute in no way deprives a school board of flexibility. A board can deny tenure to a teacher simply by dismissing her before she has completed the required years of service.” Spiewak, supra, 90 N.J. at 79. By terminating Mrs. Spiewak’s relationship two years after it first employed her, the County District complied completely with that requirement.
We would affirm the judgment of the Appellate Division.
Justices CLIFFORD and SCHREIBER join in this opinion.
For reversal and remandment — Chief Justice WILENTZ, and Justices HANDLER, O’HERN and GARIBALDI, JJ. — 4.
For affirmance — Justices CLIFFORD, SCHREIBER and POLLOCK — 3.